KNIGHT, District Judge.
Motion by plaintiff to inspect the vessel upon which the alleged injury occurred and for permission to photograph that portion of the vessel where the alleged injury occurred.
Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, provides: “Upon motion of any party showing good cause therefor and upon notice to all other parties, the court in which an action is pending may * * * (2). order any party to permit entry upon designated land or other property in his possession or control for the purpose of inspecting, measuring, surveying, or photographing the property or any designated relevant object or operation thereon. * * * ”
Defendant objects to allowing plaintiff an inspection and right to photograph certain portions of the vessel on the ground that more than two years have passed since the occurrence of the alleged accident. The court is not now passing on the admissibility of any evidence that may be obtained if the inspection and photographing were allowed. The court is only to determine the right of the plaintiff to make an inspection and to take photographs of relevant objects of property within the control of the defendant. Rule 34 should be liberally construed and motion is granted allowing plaintiff to inspect and photograph that portion of the vessel where plaintiff is alleged to have been injured.